Citation Nr: 0901480	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his left shoulder in the 
summer of 1955 while serving in Okinawa and that he received 
treatment for his injury at the Kadena Air Force Base.  
However, the RO has been unable to locate the veteran's 
service medical records, and they are among those presumably 
lost in a fire at the National Military Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  In an August 
2005 letter, the RO advised the veteran that his records 
could not be located and informed him that he could submit 
alternate documentation to support his claim, including 
"buddy" certificates or affidavits.  Thereafter, the 
veteran submitted a statement authored by a fellow service 
member, who reported that in June 1955 while he and the 
veteran where stationed at the Kadena Air Force Base in 
Okinawa, the veteran injured his left shoulder while 
participating in a squadron softball game, requiring him to 
be hospitalized for several days.

The medical evidence of record reflects that the veteran has 
a left shoulder disability.  A June 1994 VA hospital 
discharge report for an unrelated illness reflects that the 
veteran had a decreased left shoulder range of motion, and VA 
treatment records show that the veteran was diagnosed with 
osteoarthritis of the left shoulder in December 2003 after a 
left shoulder x-ray revealed degenerative changes and 
calcific tendonitis.

Accordingly, because the evidence of record reflects that the 
veteran currently has a left shoulder disability and a 
statement from his fellow service member corroborates his 
report that he injured his left shoulder in service, a VA 
examination is warranted to determine whether the veteran's 
current left shoulder disability is attributable to his 
reported in-service injury.

In addition to the foregoing, it does not appear that the 
records of the unit to which the veteran was assigned in 
Okinawa have been examined for any references to the veteran 
and his claimed injury.  Rather, it appears a search was made 
of the records of the unit to which the veteran was last 
assigned while on active duty in Tennessee.  Therefore, the 
veteran should be asked to identify the unit to which he was 
assigned while stationed at Okinawa, and the records of that 
unit searched for any references to his injury/treatment.  

Under the circumstances described above, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be asked to 
identify the unit to which he was assigned 
while at Kadena, Air Base in Okinawa, and 
upon receipt of his response, appropriate 
inquiries should be made to ascertain 
whether this unit's records (e.g. 
sick/morning reports) include entries 
consistent with the veteran's report of 
injury and left shoulder treatment in the 
Summer (June, July, or August ) of 1955.  
Any available records of the veteran's in-
patient treatment at the Base Hospital at 
which Air Force members would have been 
treated during this time period also 
should be sought.  

2.  The AMC should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any left shoulder disability.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should diagnose any left 
shoulder disability found to be present 
and comment as to whether it is at least 
as likely as not that the disability is 
related to or had its onset during the 
veteran's period of active duty.  In 
offering this opinion, the examiner should 
acknowledge and discuss the veteran's 
report of an in-service left shoulder 
injury and subsequent in-service treatment 
for this condition, and his report of a 
continuity of post-service left shoulder 
symptoms.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted in full, 
the RO should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
